Citation Nr: 0208423	
Decision Date: 07/25/02    Archive Date: 07/29/02

DOCKET NO.  98-05 055A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for residuals of a left 
lung virus.

2.  Entitlement to service connection for heart disease.

3.  Entitlement to service connection for arthritis of the 
arms, legs and hips.


REPRESENTATION

Veteran represented by:	Oklahoma Department on 
Veterans Affairs


ATTORNEY FOR THE BOARD

L. J. Nottle, Counsel


INTRODUCTION

The veteran had active service from February 1971 to October 
1972.  His claim comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1997 rating decision of the 
Muskogee, Oklahoma, Department of Veterans Affairs (VA) 
Regional Office (RO).  In April 2001, the Board remanded this 
case to the RO for additional development. 


FINDINGS OF FACT

1.  The RO notified the veteran of the evidence needed to 
substantiate his claims and obtained and fully developed all 
evidence necessary for the equitable disposition of those 
claims.

2. The veteran's pulmonary and cardiac disorders are not 
related to his period of active service.  

3.  The veteran does not currently have arthritis of the 
wrists, elbows, shoulders, left leg, ankles or hips.

4.  The veteran's arthritis of the right knee is related to 
his period of active service.


CONCLUSIONS OF LAW

1.  Residuals of a left lung virus were not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 5107 (West Supp. 
2001); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2001); 66 
Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as amended 
at 38 C.F.R. § 3.102). 

2.  Heart disease was not incurred in or aggravated by 
service, nor may it be presumed to have been so incurred.  38 
U.S.C.A. §§ 1101, 1110, 1112(a), 1113, 1137, 5107 (West 1991 
& Supp. 2001); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 
(2001); 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified 
as amended at 38 C.F.R. § 3.102). 

3.  Arthritis of the arms, left leg and hips was not incurred 
in or aggravated by service, nor may it be presumed to have 
been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112(a), 1113, 
1137, 5107 (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.102, 
3.303, 3.307, 3.309 (2001); 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. § 3.102). 

4.  Arthritis of the right knee was incurred service.  38 
U.S.C.A. §§ 1110, 5107 (West Supp. 2001); 38 C.F.R. §§ 3.102, 
3.303 (2001); 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. § 3.102). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The issues before the Board are whether the veteran is 
entitled to service connection for heart disease, residuals 
of a left lung virus, and arthritis of the arms, legs and 
hips.  In a rating decision dated February 1997, the RO 
denied the veteran entitlement to these benefits and the 
veteran appealed this decision.  

During the pendency of the appeal, the President signed into 
law legislation that enhances the VA's duties to notify a 
claimant regarding the evidence needed to substantiate a 
claim and to assist a claimant in the development of a claim.  
See Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, 5107).  The change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
of the VCAA and which are not final as of that date.  
38 U.S.C.A. § 5107, note (Effective and Applicability 
Provisions) (West Supp. 2001).  

Further, during the pendency of this appeal, in August 2001, 
VA issued regulations to implement the VCAA.  66 Fed. Reg. 
45,620 (Aug. 29, 2001) (to be codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  The 
amendments became effective November 9, 2000, except for the 
amendment to 38 C.F.R. 
§ 3.156(a), which became effective August 29, 2001.  VA has 
indicated that, with the exception of the amended provisions 
of 38 C.F.R. §§ 3.156(a), 3.159(c) (the second sentence), and 
3.159(c)(4)(iii), "the provisions of this rule merely 
implement the VCAA and do not provide any rights other than 
those provided in the VCAA."  66 Fed. Reg. at 45,629.   

Where the law or regulations change after a claim has been 
filed or reopened but before the administrative or judicial 
appeal process is completed, the version of the law or 
regulations most favorable to the appellant applies unless 
Congress provides otherwise.  Karnas v. Derwinski, 1 Vet. 
App. 308, 313 (1991).  In this case, in a letter dated June 
2001, the RO notified the veteran of the change in the law 
and indicated that, after developing the evidence pursuant to 
that law, it would reconsider his claims.  A review of the 
claims file reflects that, thereafter, the RO indeed 
undertook all development necessary to comply with the VCAA 
and then readjudicated the veteran's claim based on all of 
the evidence of record.  In light of the foregoing, the 
Board's decision to proceed in adjudicating the veteran's 
claims does not prejudice the veteran in the disposition 
thereof.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993).

The veteran seeks service connection for multiple disorders 
that he asserts were manifest in service.  Service connection 
may be granted for disability resulting from injury or 
disease incurred in or aggravated by service.  38 U.S.C.A. § 
1110 (West Supp. 2001); 38 C.F.R. § 3.303(a) (2001).  Service 
connection may be presumed if it is shown that the veteran 
served continuously for 90 days or more during a period of 
war or during peacetime after December 31, 1946, and 
cardiovascular-renal disease, including hypertension, or 
arthritis became manifest to a degree of 10 percent within 
one year from the date of discharge, and there is no evidence 
of record establishing otherwise.  38 U.S.C.A. §§ 1101, 
1112(a), 1113, 1137 (West 1991 & Supp. 2001); 38 C.F.R. §§ 
3.307, 3.309 (2001).

Subsequent manifestations of a chronic disease in service, 
however remote, are to be service connected, unless clearly 
attributable to intercurrent causes.  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time, 
as distinguished from merely isolated findings or diagnosis 
including the word "chronic."  Continuity of symptomatology 
is required where the condition noted during service is not, 
in fact, shown to be chronic or where the diagnosis of 
chronicity may be legitimately questioned.  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b) (2001).

The veteran in this case had active service from February 
1971 to October 1972.  His service medical records reflect 
that, during this time period, he did not express, and was 
not treated for, chronic pulmonary, cardiac or joint 
complaints.  He was, however, given a Type C Meningococcal 
vaccine in March 1971, shortly after which time he was 
hospitalized for a sore throat, cough and fever of 102 
degrees.  On admission, a nurse noted that the veteran was 
having a shot reaction.  After becoming afebrile two days 
later, he was discharged with a diagnosis of acute 
respiratory disease.  Two days later, the veteran developed 
another fever, cough and lethargy, which necessitated further 
hospitalization.  On discharge two days later, an examiner 
rendered a diagnosis of probable viral respiratory illness.  
During the veteran's two hospital stays, testing revealed a 
few rhonchi in the left lower lobe, a Grade I/VI systolic 
ejection murmur, increased white blood cells and obtundation. 
  
In June 1971, the veteran reported chest pain of two weeks' 
duration.  The examiner noted a cough, nasal hyperesia and 
scattered rhonchi in the chest and diagnosed an upper 
respiratory infection.  The veteran's chest cleared in 
approximately two weeks.  In March 1972, the veteran injured 
his right knee when he fell.  The examiner diagnosed 
contusion of the right knee.  On separation examination in 
September 1972, an examiner noted normal lung, chest and 
heart evaluations and tenderness to pressure above the left 
knee. 

The veteran argues that: (1) He now has a pulmonary disorder 
that first manifested in service as the viral illness; (2) He 
also has a cardiac disorder that results from the viral 
illness and first manifested as a systolic murmur; and (3) He 
has arthritis affecting his arms, legs and hips, which 
developed after he was administered the experimental 
Meningococcal vaccine W 135 in service, in March 1971, 
without his consent. 

A.  Residuals of a Left Lung Virus

The medical documents of record, include VA outpatient 
treatment records, letters from private physicians, VA 
examination reports, reports and clinical records from the 
State of Oklahoma and the United States Air Force, and the 
report of a contract examination by QTC Medical Service.  The 
evidence of record establishes that the veteran currently has 
a pulmonary disorder.  However, the evidence also establishes 
that this disorder is not related to the veteran's in-service 
viral illness or otherwise to his period of active service.

Following discharge in 1972, the veteran did not seek 
treatment for pulmonary problems.  Rather, he first expressed 
pulmonary complaints during an examination with QTC in 
October 2001, and based on testing conducted in association 
with this examination, the examiner diagnosed chronic 
obstructive pulmonary disease with mild restrictive pulmonary 
disease.  The examiner also indicated that the results of 
pulmonary function tests were consistent with emphysema and 
that that disease was not service connected, but rather, 
probably more related to the veteran's long-standing history 
of smoking.  

B.  Heart Disease

The medical documents of record also establish that the 
veteran currently has a cardiac disorder that is not related 
to his in-service viral illness or otherwise to his period of 
active service.  

According to the veteran, his serious cardiac problems began 
in the early 1980s, more than a year after his separation 
from service.  During a VA examination in April 1995, the 
veteran reported that he had had heart attacks in 1982, 1984 
and 1985.  In a letter dated October 1988, Mary Ann Gilliam, 
M.D., confirmed only one heart attack in the 1980s, 
specifically, in 1988. 

In 1989, Paul A. Barrett, M.D., diagnosed the veteran with 
coronary artery disease.  The QTC examiner confirmed this 
diagnosis in October 2001, but indicated that this disease 
was not service connected.  He explained that the veteran's 
1971 systolic murmur most likely represented a benign cardiac 
flow murmur during a febrile illness, which had no pathologic 
implication.  He also indicated that the veteran had had an 
arteriogram, which showed blocked arteries, and that the 
evidence pointed to native coronary artery disease due to 
arteriosclerosis.  He concluded that he did not see any 
service connection and that the veteran's coronary artery 
disease was not caused by his so-called left lung viral 
disease.  He explained that there was a condition called 
viral cardiomyopathy, but that there was no evidence that the 
veteran had this condition.  

C.  Arthritis of the Arms, Legs, and Hips

The evidence of record confirms that the veteran injured his 
right knee in service, and that since discharge, the veteran 
has been diagnosed with arthritis of the right knee.  The 
evidence of record does not confirm that the veteran has 
arthritis affecting any other joint. 

In May 1988, the veteran was involved in an altercation with 
the police, during which he sustained an injury to his right 
arm.  According to treatment records from Dr. Gilliam, John 
F. Rice, D.O., and Laurence Altshuler, M.D., this injury 
caused impairment of the ulnar nerve, C5-C6 radiculopathy, 
and contusion strain injury of the right elbow and supporting 
ligaments.  In a letter prepared by Dr. Gilliam in May 1995, 
she wrote that the veteran had arthritis of the elbow, which 
Dr. Rice had been treating.  There are no contemporaneous x-
rays of record supporting a diagnosis of arthritis.  

During a VA examination in April 1995, and the QTC 
examination in October 2001, the veteran was noted to have no 
abnormalities affecting his shoulders, elbows, wrists, left 
knee, ankles, or hips.  X-rays of these joints were normal.  
X-rays of the veteran's right knee conducted during the 
latter examination were suggestive of arthritis.  

During the October 2001 QTC examination, the veteran 
presented the examiner with an article referencing side 
effects of Meningococcal vaccine.  The examiner reviewed this 
article as well as another medical text and conducted 
research online to determine whether the veteran's in-service 
vaccine might have caused his overall joint pain.  The 
examiner considered this evidence in conjunction with all of 
the other medical evidence of record, including documents 
showing that the veteran had had intercurrent joint injuries 
since discharge, and concluded that it was unlikely that the 
veteran's joint complaints were related to the vaccine.  He 
also concluded, however, that the veteran's right knee 
arthritis was related to his right knee injury and could be 
considered service connected. 

D.  Conclusion

Based on the evidence noted above, the Board finds that the 
veteran's coronary artery disease and pulmonary disorder are 
not related to his period of active service, and that service 
connection may not be presumed for the veteran's cardiac 
disorder as it did not manifest to a compensable degree 
within one year of the veteran's separation from service.  
The Board also finds that the veteran does not currently have 
arthritis of the wrists, elbows, shoulders, left knee, ankles 
or hips, but that his right knee arthritis is related to his 
period of active service. 

To merit an award of service connection under 38 U.S.C.A. § 
1110, the veteran must submit competent evidence establishing 
the existence of a present disability resulting from service.  
See Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); 
Gilpin v. West, 155 F.3d 1353, 1355-1356 (Fed. Cir. 1998); 
Degmetich v. Brown, 104 F.3d 1328, 1332 (Fed. Cir. 1997); 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  In this 
case, there is simply no evidence other than the veteran's 
assertions establishing that he has arthritis of the arms, 
left leg or hips, or pulmonary and cardiac disorders that are 
related to his period of active service.  Unfortunately, 
these assertions, alone, may not be considered a competent 
diagnosis of a current disability or competent evidence of a 
nexus.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992) 
(holding that laypersons are not competent to offer medical 
opinions).  

Based on the aforementioned findings, the Board concludes 
that the preponderance of the evidence is against the 
veteran's claims of entitlement to service connection for 
heart disease, residuals of a left lung virus, and arthritis 
of the arms, left leg and hips.  The evidence is not in 
relative equipoise; therefore, the veteran may not be 
afforded the benefit of the doubt in resolution of these 
claims and these claims must be denied.  The Board also 
concludes that the evidence supports the veteran's claim of 
entitlement to service connection for arthritis of the right 
knee.  This claim must therefore be granted.  



ORDER

Entitlement to service connection for heart disease is 
denied.

Entitlement to service connection for residuals of a left 
lung virus is denied.  

Entitlement to service connection for arthritis of the arms, 
left leg and hips is denied.

Entitlement to service connection for arthritis of the right 
knee is granted.



		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

